Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT

                                      No. 04-13-00470-CV

                                        Ex Parte K.R.K.

                  From the 85th Judicial District Court, Brazos County, Texas
                              Trial Court No. 13-000819-CV-85
                       Honorable Jimmy Don Langley, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        Appellant K.R.K.’s July 8, 2014 motion for rehearing is DENIED. Our opinion and
judgment of June 25, 2014 are WITHDRAWN. In accordance with this court’s opinion of this
date, the trial court’s order is AFFIRMED. Costs of this appeal are taxed against Appellant K.R.K.

       SIGNED August 29, 2014.


                                                _____________________________
                                                Patricia O. Alvarez, Justice